Mr. PRESIDING JUSTICE TRAPP dissenting: Upon a prior appeal this Court reversed an award of alimony in gross and the cause was remanded with directions to the trial court to take evidence upon the needs and abilities of the parties and to fix periodic alimony. It is consistently held that upon remand with directions, the trial court only has jurisdiction to undertake such further proceedings as conform to the judgment and directions of the reviewing court. Berry v. Lewis, 27 Ill.2d 61, 187 N.E.2d 688; Fiore v. City of Highland Park, 93 Ill.App.2d 24, 235 N.E.2d 23. Upon this record, the trial court did not have jurisdiction to permit the filing of new or additional pleadings, to hear evidence under such pleadings or to determine the issues upon a different theory of the action. The judgment entered should be reversed and the cause remanded for proceedings consistent with the original mandate of this Court.